Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 02 AUG. 2022, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) -(d) .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to a panel. in the reply filed on 02 AUG. 22 is acknowledged.
Claim 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 AUG. 22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 NOV. 19 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings fail to show the following as described in the specification:
"Figures 3 and 4 are section views taken along section plane III-III and section plane IV-IVI in figure 1, respectively" has/have not been explicitly pointed out (see [0025]) 
"Figure 5 is a perspective section view, taken along section plane III-III in Figure" has not explicitly pointed out (see [0026]);
"Figures 7 and 8 are a perspective views and a front view, taken along section plane VII-VII in Figure 6, respectively" has/have not been explicitly pointed out (see [0028]) 
"Figures 11 is a view, taken along plane XI-XI of Figure 9" has/have not been explicitly pointed out (see [0031]) 
FIG(s) 1-2 and 3: reference character(s) "1'" (FIG. 1-2) and "1'" (FIG. 3) has/have been used to designate both 
"first base surface 1'" (FIG. 2) having an integral "second peripheral surface" orientated at an angle and 
"first base surface 1'" (FIG. 3) having no such second peripheral surface; 
specifically, the element of FIG. 2 appears to have an angled second surface while the element of FIG. 3 has no such angled surface; clarification is required;
reference character(s)"501", "502", and "503" have been inconsistently used to designate "first side wall", "second side wall", and "second containing side wall", rendering these elements confusing;
FIG(s) 3-4: reference characters (610, 620, 630, 640) not mentioned in the description shall not appear in the drawings 37 CFR 1.84 (p) (5) 
FIG(s) 3-5, 7-8: the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line (see 37 CFR 1.84 (h) );
FIG(s) 9: appears to be two separate figures and should be labeled as such or else FIG. 9 should have its separated parts embraced by brackets (see 37 CFR 1.84 (h) );
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
p. 5 ln. 25-26: after "plane III-III in Figure" there appears to be a character missing, as if such a number would suggest the number of the figure which is being referenced by this phrase.
p. 14 ln. 16: after "will therefore" insert --be-- as this appears to be a typographical error.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) :
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 9: the recitation(s) of ”inner surface” is vague, indefinite, and confusing as being unclear having not been heretofore introduced. It is unclear, specifically, if this is referring to the previously introduced "structure" or if a new element is being introduced. 

Claims 2-6 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Losonczi US 8091303 B2 in view of BORDLEIN US 3091899 A (Bordlein). 
As per claim 1 the primary reference of Losonczi teaches a cementitious mortar based composite panel (composite block 1, FIG. 1, 7) comprising a plurality of through elements (translucent members 4, FIG. 1, 7) made of glass (see "translucent member is a prism that can be made of glass or plastic" 3:50) for transmitting light from a first base surface (surface 3, FIG. 1) to a second base surface (surface 2, FIG. 1) of the panel (block 1, FIG. 1, 7), opposite to said first base surface (surface 3, FIG. 1), wherein said through elements (translucent members 4, FIG. 1, 7) extend along a reference direction, wherein it comprises: 
a structure (retainer structure 5, FIG. 1) made of heat-expanded plastic material (see "In a preferred embodiment of the invention, the surface of the retainer structure 5 is covered by heat insulating material. In this case, the retainer structure 5 is covered, such as by an expanded plastic foam sheet" 7:40; this is recognized as teaching the structure 5 is at least partially made up of an expanded plastic material) about said through elements (translucent members 4, FIG. 1, 7) wherein said structure (retainer structure 5, FIG. 1) incorporates a central part (central portions of 4 proximate openings 6 of the retainer structure 5, FIG. 1) of said through elements (translucent members 4, FIG. 1, 7); 
a first main portion (lower cast material 7, FIG. 1), made of cementitious mortar, between said first base surface (surface 3, FIG. 1) of said panel (block 1, FIG. 1, 7) and said inner structure (retainer structure 5, FIG. 1), 
said first main portion (lower cast material 7, FIG. 1) incorporating a first end part (lower part of 4, FIG. 1) of said through elements (translucent members 4, FIG. 1, 7) adjacent to said central part (central portions of 4 proximate openings 6 of the retainer structure 5, FIG. 1); 
a second main portion (upper cast material 7, FIG. 1), made of cementitious mortar, between said second base surface (surface 2, FIG. 1) of said panel (block 1, FIG. 1, 7) and said inner structure (retainer structure 5, FIG. 1), 
said second main portion (upper cast material 7, FIG. 1) incorporating a second end part (upper part of 4, FIG. 1) of said through elements (translucent members 4, FIG. 1, 7) opposite to said first end (lower part of 4, FIG. 1) with respect to said central part (central portions of 4 proximate openings 6 of the retainer structure 5, FIG. 1); 
a plurality of through portions (see material 7 within opening 6, FIG. 1), made of cementitious mortar, which extend through said inner structure (retainer structure 5, FIG. 1), 
thus connecting said first main portion (lower cast material 7, FIG. 1) to said second main portion (upper cast material 7, FIG. 1) made of cementitious mortar.
However, Losonczi fails to explicitly disclose:
wherein for at least one of said through elements, the extension of said central part, evaluated along said reference direction, is greater than the extension of each of said end parts of said through elements incorporated into said main portions made of cementitious mortar. 
Bordlein teaches such a ratio of the encapsulated mass exposed to light in a light transmitting tile, specifically:
wherein for at least one of said through elements, the extension of said central part, evaluated along said reference direction, is greater than the extension of each of said end parts of said through elements incorporated into said main portions made of cementitious mortar (see at least the three left most glass strips 1, 1, 1, FIG. 2; these are recognized to extend in a reference direction to the extent claimed in relation to the portion "incorporated" —or housed— within layer 2). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Losonczi by substituting the extents of the glass element housed with the retainer structure as taught by Bordlein as an obvious design choice in order to protect a desired portion of the through elements and allow a specific —or desired— portion of the through elements exposed. This would have the effect of precisely emitting greater or lesser light at various portions of the composite block.
 

As per claim 2 Losonczi in view of Bordlein teaches the limitation according to claim 1, and Losonczi further discloses wherein said extension of said first end part (lower part of 4, FIG. 1) and/or of said second end part (upper part of 4, FIG. 1)  of at least one of said through elements (translucent members 4, FIG. 1, 7) is a portion of the extension of the element itself evaluated along said reference direction, but fails to explicitly disclose:
the portion Is between 5% and 25% of the extension of the element itself evaluated along said reference direction.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in before the effective filing date to modify the relative extents of  the through elements to be any proportion —including 5% to 25% encapsulated within the  exposed to as an obvious design choice in order to finely tune the amount of light absorbed and emitted by the glass elements.

As per claim 4 Losonczi in view of Bordlein teaches the limitation according to claim 1 and Losonczi further discloses said structure (retainer structure 5, FIG. 1) comprises a body (see surface of retainer structure 5 which extends around elements 4, FIG.3a; this is considered exemplary) which defines a first main surface (see top of above identified surface of retainer structure 5, FIG. 3a) and a second main surface (see bottom, hidden, of above identified surface of retainer structure 5, FIG. 3a), 
said first end part (lower part of 4, FIG. 1) and said second end part (upper part of 4, FIG. 1)  emerging from said first main surface  and from said second main surface (see FIG. 1), respectively, 
wherein said first main portion (lower cast material 7, FIG. 1), made of cementitious mortar, is between said first base surface (surface 3, FIG. 1) and said first main surface  of said structure (retainer structure 5, FIG. 1), and 
wherein said second main portion (upper cast material 7, FIG. 1), made of cementitious mortar, is between said second base surface (surface 2, FIG. 1) and said second main surface  of said structure (retainer structure 5, FIG. 1) . 

As per claim 5 Losonczi in view of Bordlein teaches the limitation according to claim 4 and Losonczi further discloses wherein: 
said panel (block 1, FIG. 1, 7) comprises a first peripheral surface (rightward facing surface, FIG. 2) and a mutually opposite second peripheral surface (leftward facing surface, hidden from view, FIG. 2), which extend on planes parallel to said reference direction  and orthogonal to said base surfaces; 
said inner structure (retainer structure 5, FIG. 1) is delimited by a first side surface (left side of 5, FIG. 1) and by a mutually opposite second side surface (right side of 5, FIG. 1), which extend on mutually parallel planes, and wherein said panel (block 1, FIG. 1, 7) comprises: 
a first side portion (see for example the regions of 7 to the right of element 22, FIG. 1) made of cementitious mortar between said first peripheral surface  of said panel (block 1, FIG. 1, 7) and said first side surface  of said inner structure (retainer structure 5, FIG. 1), 
a second side portion (see for example the regions of 7 to the farthest left of FIG. 1; these are recognized as exemplary of panel 1) made of cementitious mortar between said second peripheral surface  of said panel (block 1, FIG. 1, 7) and said second peripheral surface  of said inner structure (retainer structure 5, FIG. 1) . 

As per claim 6 Losonczi in view of Bordlein teaches the limitation according to claim 5 and Losonczi further discloses wherein: 
said panel (block 1, FIG. 1, 7) comprises a third peripheral surface (downward facing surface, hidden from view, FIG. 2) and a mutually opposite fourth peripheral surface (upward facing surface, FIG. 2), which extend on planes parallel to each other and orthogonal to planes on which said first peripheral surface  and said second peripheral surface  extend; 
said inner structure (retainer structure 5, FIG. 1) comprises 
a third side surface (bottom leftward facing edge proximate arrow 8, FIG. 3a; this is considered exemplary) and 
a mutually opposite fourth side surface (upward right facing edge proximate member 19, FIG. 3a; this is considered exemplary), which extend on planes substantially parallel to each other and orthogonal to planes on which said first side surface  and said second side surface  extend, and wherein said panel (block 1, FIG. 1, 7) comprises: 
a third side portion (portion of mortar near bottom, FIG. 1) made of cementitious mortar between said third peripheral surface (downward facing surface, hidden from view, FIG. 2) of said panel (block 1, FIG. 1, 7) and said third side surface  of said inner structure (retainer structure 5, FIG. 1), 
a fourth side portion (portion of mortar near top, FIG. 1) made of cementitious mortar between said fourth peripheral surface (upward facing surface, FIG. 2) of said panel and said fourth side surface  of said inner structure (retainer structure 5, FIG. 1) . 


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Losonczi in view of Bordlein as applied to claim 1 above, and further in view of Christandl et al. US 8997415 B2 (Christandl)
As per claim 3 Losonczi in view of Bordlein teaches the limitation according to claim 2, but the combination fails to explicitly disclose:
said heat-expanded plastic material is EPS.
Christandl teaches such an obvious material used in a light-conducting component, specifically:
said heat-expanded plastic material is EPS (see "polymer foam can be constructed from the particle foam, for example, from expandable polystyrene (EPS)" 3:25).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Losonczi in view of Bordlein by substituting the particular foam —namely expandable polystyrene, or "EPS"—  as taught by Christandl as an obvious design choice of an old and well known foam capable of performing the requirements of the assembly.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571) 270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) . If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/